 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1335 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Kirk (for himself and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Calling on the Government of the Republic of Malawi to respect the fundamental human rights of its citizens, and for other purposes. 
 
 
Whereas the 2009 United States Department of State Human Rights Report on Malawi found that “societal violence and discrimination based on sexual orientation occurred” and stated that “approximately 34 percent of gay men in the country had been blackmailed or denied services such as housing or healthcare due to their sexual orientation”; 
Whereas high levels of stigma and discrimination, exclusionary policies, and harsh criminal penalties against sexual conduct by consenting adults constitute a fundamental human rights violation and also discourage individuals from accessing needed health services or disclosing their sexual activities to healthcare providers, thereby perpetuating the fear and silence that seriously impede global efforts to reduce incidence of HIV infection; 
Whereas, on December 28, 2009, Mr. Tiwonge Chimbalanga and Mr. Steven Monjeza, citizens of the Republic of Malawi, were arrested by the Malawian authorities on charges of “committing acts of gross indecency with another male person”; 
Whereas Mr. Chimbalanga and Mr. Monjeza remain imprisoned and have been repeatedly denied bail, while reports indicate that Mr. Monjeza’s health has drastically deteriorated during the prolonged detention; 
Whereas, on January 6, 2010, Amnesty International declared Mr. Chimbalanga and Mr. Monjeza “prisoners of conscience” and called for their immediate and unconditional release; 
Whereas, on April 1, 2010, Human Rights Watch, in a letter to the Government of Malawi, called “for the dropping of all charges and release of Chimbalanga and Monjeza”; and 
Whereas article 7 of the International Covenant on Civil and Political Rights (ICCPR), to which Malawi is party, declares that “no one shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment”, while the fundamental principle of nondiscrimination, as enshrined in article 2(1) and article 26 of the ICCPR, extends to all citizens, regardless of sexual orientation or gender identity: Now, therefore, be it 
 
That the House of Representatives— 
(1)calls for an immediate release of Mr. Tiwonge Chimbalanga and Mr. Steven Monjeza in accordance with international law and on humanitarian grounds;  
(2)urges the Government of the Republic of Malawi to urgently address the pervasive violation of human rights in Malawi and the criminalization of conduct by consenting adults; and 
(3)encourages the Secretary of State to closely monitor human rights abuses in Malawi that occur based on sexual orientation and to encourage the release of those individuals detained solely on the basis of sexual orientation. 
 
